     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 1 of 9 Page ID #:764



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   GISELA O.,                             )   Case No. ED CV 19-674-PJW
                                            )
11                     Plaintiff,           )
                                            )   MEMORANDUM OPINION AND ORDER
12                v.                        )
                                            )
13   ANDREW M. SAUL,                        )
     COMMISSIONER OF THE                    )
14   SOCIAL SECURITY ADMINISTRATION,        )
                                            )
15                     Defendant.           )
                                            )
16
17                                         I.
18                                    INTRODUCTION
19        Plaintiff appeals a decision by Defendant Social Security
20   Administration (“the Agency”), denying her application for Disability
21   Insurance Benefits (“DIB”).      She claims that the Administrative Law
22   Judge (“ALJ”) erred when he rejected her testimony and ignored the
23   medical evidence in finding that she was not disabled.          For the
24   reasons explained below, the ALJ’s decision is affirmed.1
25
26
27
28        1
             Pursuant to Rule 25(d) of the Federal Rules of Civil
     Procedure, Andrew M. Saul, the current Commissioner of the Social
     Security Administration, is substituted in as Defendant.
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 2 of 9 Page ID #:765



 1                                        II.
 2                              SUMMARY OF PROCEEDINGS
 3           In March 2016, Plaintiff applied for DIB, alleging that she had
 4   been disabled since November 2015, due to degenerative disc disease in
 5   her lumbar spine, arthritis, and chronic kidney disease.
 6   (Administrative Record (“AR”) 66-67, 172-177.)         Her records later
 7   reflected that she also suffered from depression, bipolar disorder,
 8   carpal tunnel syndrome, urinary tract infections, and GERD.           (AR 18.)
 9   Her application was denied initially and on reconsideration and she
10   requested and was granted a hearing before an ALJ.          (AR 88-92, 98-99,
11   100-104.)    In March 2018, Plaintiff appeared with counsel and
12   testified at the hearing.       (AR 41-58.)    In June 2018, the ALJ issued a
13   decision finding that Plaintiff was not disabled.          (AR 13-28.)
14   Plaintiff appealed to the Appeals Council, which denied review.               (AR
15   1-3.)    This action followed.
16                                         III.
17                                       ANALYSIS
18   A.      Plaintiff’s Testimony
19           Plaintiff testified at the administrative hearing that she was
20   incapable of working due to depression and low back pain that radiated
21   into her left leg.    She explained that, due to her impairments, she
22   rested in bed 70 to 75 percent of the day, was unable to sit for more
23   than 10 to 15 minutes, and was unable to stand or walk for more than
24   30 to 60 minutes.    (AR 43, 45, 49.)
25           The ALJ rejected this testimony, finding: (1) Plaintiff’s
26   testimony was inconsistent with the medical evidence, (2) her
27   treatment had been conservative and effective, and (3) her ability to
28   travel to the Dominican Republic in 2017 undermined her claim that she

                                            2
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 3 of 9 Page ID #:766



 1   could sit for only 10 to 15 minutes at a time.         (AR 21-26.)    Plaintiff
 2   contends that the ALJ erred in doing so.        For the following reasons,
 3   the Court concludes that the ALJ did not err.
 4        Generally speaking, the reasons cited by the ALJ for questioning
 5   Plaintiff’s testimony are valid reasons for doing so.          See Rollins v.
 6   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (noting ALJ can consider
 7   objective medical evidence in evaluating claimant’s credibility);
 8   Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.
 9   2006) (“Impairments that can be controlled effectively with medication
10   are not disabling for purposes of determining eligibility for SSI
11   benefits.”) (citations omitted); Parra v. Astrue, 481 F.3d 742, 751
12   (9th Cir. 2007) (noting evidence of conservative treatment can
13   undermine a claimant’s testimony about the severity of an impairment);
14   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (explaining a
15   claimant’s activities bear on credibility where the level of activity
16   is inconsistent with the claimed limitations).         And these reasons are
17   largely supported by the record.
18        The ALJ discussed the medical evidence in detail and found that
19   it was inconsistent with Plaintiff’s claims of debilitating physical
20   and mental impairment.     (AR 21-26.)     Although the ALJ recognized that
21   Plaintiff suffered from depression and bipolar disorder, he found that
22   the medical records reflected an overall improvement in her condition,
23   as well as “unremarkable” and “mild-moderate” findings during mental
24   status examinations, which did not support her claims of disabling
25   mental health symptoms.     (AR 23-26.)
26        In general, the record supports the ALJ’s findings.           Although
27   Plaintiff was hospitalized for depression and suicidal ideation in
28   September 2016, she was discharged six days later after taking

                                            3
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 4 of 9 Page ID #:767



 1   medication that improved her condition.        (AR 516-518, 542-543.)         Since
 2   then, the health care providers who conducted mental status
 3   examinations on her regularly reported that her mood and behavior were
 4   normal and appropriate, without any signs of distress.          (AR 571, 634-
 5   651, 680.)    Though she sometimes experienced anxiety and fluctuations
 6   in her depression, these symptoms improved with changes to her
 7   medication.   (AR 574-579, 634-651.)
 8        In January 2018, two months before the administrative hearing,
 9   her mood and affect were appropriate, her psychotropic medication
10   helped her feel better and sleep well, and her bipolar disorder was
11   stable.   (AR 680.)   And, despite testifying that her depression caused
12   her to rest for 70 to 75 percent of her day, Plaintiff never reported
13   this to her doctors.
14        The Court finds that the ALJ’s discounting of Plaintiff’s
15   allegations of pain in her low back and left leg is a closer call.
16   The ALJ noted “unremarkable” and “generally mild” findings in the
17   medical records, including no focal neurological deficits, normal
18   gait, full muscle strength, and no difficulties with movement observed
19   by doctors, which, he found, undermined her claims that she was
20   severely limited in her ability to stand, walk, and sit.           (AR 22-25.)
21   The records do reflect a series of normal physical examinations of her
22   low back and lower left leg, despite her consistent diagnoses of
23   severe degenerative disc disease in the lumbar spine with moderate to
24   severe disc height loss and moderate to severe foraminal stenosis.
25   (AR 303-304, 312-313, 564, 589, 594, 611, 617-620, 623-624, 625-628.)
26   But the ALJ overlooked other medical records in 2016 and 2017 that
27   indicate that Plaintiff exhibited reduced muscle strength in her left
28   leg and tenderness and neurological deficits in her lumbar spine.              (AR

                                            4
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 5 of 9 Page ID #:768



 1   303, 487, 611, 657.)     The medical records also support Plaintiff’s
 2   contention that she consistently complained of low back pain,
 3   requiring rest.    (Joint Stip. at 6; AR 285, 323, 345, 484.)
 4        Similarly, the ALJ pointed to the lack of atrophy in Plaintiff’s
 5   lumbar region and left leg as support for his finding that she was not
 6   in as much pain as she claimed to be, since her muscle strength was
 7   not significantly altered.      (AR 25.)   The ALJ did not cite to anywhere
 8   in the medical records that discusses muscle atrophy, however, and, to
 9   the extent that he was relying on Plaintiff’s own reported muscle
10   strength to find a lack of atrophy, the records are inconsistent.
11        Nevertheless, even though the medical records reflect that
12   Plaintiff’s low back pain may have been more serious than the ALJ
13   described, they do not support the limitations claimed by Plaintiff.
14   Significantly, her treating physicians did not opine that she had any
15   functional limitations, let alone the significant limitations she
16   alleged.   And, as the ALJ noted, his findings regarding her medical
17   records were consistent with the opinions of the reviewing physicians,
18   who provided the only medical opinions regarding Plaintiff’s ability
19   to work.   (AR 25.)   After reviewing the medical records, these doctors
20   determined that she could perform light work with some occasional
21   postural restrictions, despite her impairments.         (AR 66-74, 76-86.)
22   Thus, on the whole, there is substantial evidence to support the ALJ’s
23   view that the medical evidence did not support Plaintiff’s claims of
24   debilitating impairment.
25        The ALJ also discounted Plaintiff’s testimony because the
26   treatments for her low back pain, depression, and bipolar disorder
27   were conservative and effective.       The record supports this finding for
28   Plaintiff’s depression and bipolar disorder.         Following her

                                            5
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 6 of 9 Page ID #:769



 1   hospitalization in 2016, her treatment consisted solely of medication
 2   and therapy, which she reported helped resolve any symptoms of anxiety
 3   and depression.    (AR 574-579, 634-651.)       In January 2018, she reported
 4   that her prescription psychotropic medication, Seroquel, had helped
 5   her feel better, and it was noted that her bipolar disorder was
 6   stable.    (AR 680.)
 7        As for her low back pain, the Court disagrees with the ALJ’s
 8   characterization that her treatment was routine and conservative.             In
 9   addition to medication to manage her pain, Plaintiff underwent
10   repeated medial branch blocks, radial frequency ablations, and
11   epidural steroid injections in her lumbar spine.         (AR 285-290, 306-
12   309, 484-488, 495-498, 509-510, 654, 660-664.)         The Court does not
13   consider such treatment to be conservative or routine.          Moreover,
14   Plaintiff’s treating physician recommended surgery for her lumbar
15   spine but Plaintiff’s insurer denied her request for the procedure.
16   (AR 628-630.)    The ALJ interpreted this denial as evidence that she
17   did not need it.    (AR 24; Joint Stip. at 21.)       The Court rejects this
18   finding.   The fact that her insurance company denied her request to
19   pay for the surgery does not, in the Court’s view, establish that the
20   doctor was wrong and the insurance company was right.
21        The ALJ’s finding that treatment controlled Plaintiff’s pain,
22   however, is generally supported by the record.         She reported pain
23   relief, lasting from about two to six months, from the epidural
24   steroid injections.     (AR 44, 656.)       After radial frequency ablation in
25   April 2016, she told her doctor that she felt relief and her symptoms
26   were manageable.    (AR 493.)    Plaintiff further reported that her pain
27   medication alleviated her pain by 60 percent.         (AR 43, 654.)    In July
28

                                             6
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 7 of 9 Page ID #:770



 1   2017, she told her doctor that she was “doing well with no new
 2   complaints or concerns.”     (AR 610.)
 3        Plaintiff argues that the ALJ’s functional capacity determination
 4   failed to account for the side effects of her medications, which she
 5   alleged caused dizziness and drowsiness.        (Joint Stip. at 17.)      This
 6   argument is rejected.     The ALJ considered her testimony about side
 7   effects but found that it was undermined by the record, which showed
 8   that she had never reported any side effects to her treating
 9   physicians.   (AR 24-25.)    This finding is supported by the medical
10   record.
11        Finally, the ALJ found that, because Plaintiff was able to fly
12   from California to the Dominican Republic in December 2017, she was
13   able to sit for longer than 10 to 15 minutes, as she claimed at the
14   hearing.   (AR 25.)   The ALJ did not err in doing so.        The fact that
15   Plaintiff took an approximately seven-hour flight to the Dominican
16   Republic calls into question her claim that she could only sit for 10
17   to 15 minutes at a time.     Though a single trip is not enough to
18   establish she could sit for eight hours a day at work, the ALJ did not
19   err in taking it into account that she had taken the flight(s) when
20   assessing her testimony.
21        In the end, the Court concludes that there is substantial
22   evidence in the record to support the ALJ’s finding that Plaintiff’s
23   claims were exaggerated and it is affirmed.         See Carmickle v. Comm'r,
24   Soc. Sec., 533 F.3d 1155, 1162-63 (9th Cir. 2008).
25   B.   Objective Medical Evidence
26        Plaintiff argues that the ALJ failed to consider relevant medical
27   evidence in determining her residual functional capacity.           (Joint
28   Stip. at 4-8.)    As discussed above, the Court finds that the ALJ

                                            7
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 8 of 9 Page ID #:771



 1   properly considered the medical evidence.        There is nothing in
 2   Plaintiff’s medical records that establish that she cannot work or
 3   that she needs additional accommodations beyond those found by the
 4   ALJ.       None of her doctors opined that she could not work.      Indeed, the
 5   only medical opinions that discuss Plaintiff’s ability to work are
 6   from the reviewing physicians and they both found that she could work.
 7   (AR 66-74, 76-86.)      The ALJ gave great weight to these opinions and
 8   modeled his functional capacity finding on them.         (AR 20, 25.)     In
 9   considering Plaintiff’s mental health, the ALJ also gave partial
10   weight to an examining psychiatrist who determined that Plaintiff was
11   precluded from high production, assembly-line type work.           (AR 26.)
12   Nothing in the medical evidence is inconsistent with the ALJ’s
13   residual functional capacity finding.        Therefore, the ALJ decision
14   that Plaintiff had the residual functional capacity to perform light
15   work with some limitations will not be disturbed.2
16
17
18
19
20
21          2
               Plaintiff contends that the ALJ improperly characterized her
22   carpal tunnel syndrome as nonsevere and argues that, if she were to
     resume working, she would experience symptoms. (Joint Stip. at 7.)
23   At the administrative hearing, however, counsel only raised
     Plaintiff’s carpal tunnel in passing and Plaintiff never brought it up
24   during her testimony. (AR 40, 41-58.) Thus, it appears that
     Plaintiff did not believe then that it was an obstacle to her working.
25   Nevertheless, as the ALJ noted, the medical evidence shows that her
26   carpal tunnel condition was treated effectively and, as a result, she
     rarely mentioned it to her physicians after 2016. (AR 19.) That is
27   probably why her treating physicians never recommended any limitations
     or opined that she was unable to work due to her carpal tunnel. (AR
28   506-508, 545-546.)

                                            8
     Case 5:19-cv-00674-PJW Document 23 Filed 05/15/20 Page 9 of 9 Page ID #:772



 1                                                    IV.
 2                                                 CONCLUSION
 3          For the reasons set forth above, the Agency’s decision is
 4   affirmed and the case is dismissed with prejudice.
 5          IT IS SO ORDERED.
 6          DATED: May 15, 2020.
 7
 8
                                                        PATRICK
                                                         ATRICK J.
                                                                J WALSH
 9                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   O:\PJW\ECF Ready\Memo Opinion and Order.wpd


                                                       9
